Citation Nr: 0825634	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-36 301 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.   

2.  Entitlement to service connection for bilateral hearing 
loss.   

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound of the right wrist and 
arm with retained foreign body and fascial defect.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right knee and 
thigh with retained foreign body.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left knee and 
thigh with retained foreign body.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 1969 the RO granted service connection for scars, 
shell fragment wounds, scalp, back, non-disfiguring, 
assigning a 0 percent rating with an effective date of 
December 6, 1968.  The veteran's September 2004 claim for an 
increased rating for his right leg, left leg, and right arm 
conditions, the RO's September 2006 statement of the case 
(SOC), and the veteran's November 2006 VA Form 9 appeal to 
the Board do not indicate that the veteran has sought an 
increase in his service-connected scar disability of the 
scalp and back.  Therefore, this issue is not before the 
Board.  See 38 C.F.R. § 20.300 (2007).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss in a June 1969 rating decision.  The appellant 
received timely notice of the determination but did not 
appeal, and that denial is now final.

2.  Evidence received since the June 1969 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss. 

3.  The preponderance of the medical evidence of record does 
not reflect that the veteran has a bilateral hearing loss 
disability as defined by VA regulation.

4.  The veteran's scarring due to a shell fragment wound is 
characterized by scars that are not deep, do not cause 
limited motion or function by themselves, cover an area of 
less than 144 square inches, and are not unstable or painful 
on examination.

5.  The veteran's residuals of a shell fragment wound of the 
right wrist and arm with retained foreign body and fascial 
defect, residuals of a shell fragment wound of the right knee 
and thigh with retained foreign body, and residuals of a 
shell fragment wound of the left knee and thigh with retained 
foreign body are not manifested as complete or incomplete 
paralysis of any nerve or nerve group.

6.  The veteran's residuals of a shell fragment wound of the 
right wrist and arm with retained foreign body and fascial 
defect are not manifest as a severe muscle disability of 
Muscle Group V.

7.  The veteran's residuals of a shell fragment wound of the 
right knee and thigh with retained foreign body are not 
manifest as a moderately severe muscle disability of Muscle 
Group XIV.

8.  The veteran's residuals of a shell fragment wound of the 
left knee and thigh with retained foreign body are not 
manifest as a moderately severe muscle disability of Muscle 
Group XIV.






CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
June 1969 rating decision, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.156 (a) (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2007).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the right wrist 
and arm with retained foreign body and fascial defect have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.124a, 4.118, 
4.56, 4.73, Diagnostic Codes (DC) 5305, 7801-7805, 8510-8519 
(2007).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right knee and 
thigh with retained foreign body have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.124a, 4.118, 4.56, 4.73, DCs 5314, 
7801-7805, 8510-8519 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left knee and 
thigh with retained foreign body have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.124a, 4.118, 4.56, 4.73, DCs 5314, 
7801-7805, 8510-8519 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159 (2007).

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004, and post-adjudication notice 
by letter dated in May 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Regarding the increased rating claims, while the latter 
notice were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in a September 2006 statement of the case (SOC) 
and a June 2007 supplemental statement of the case (SSOC), 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The appellant's claim of entitlement to service connection 
for bilateral hearing loss based on new and material evidence 
has been considered with respect to VA's duty to notify and 
assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome noted below with respect to the 
new and material issue no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown 4 Vet. App. 384, 393 (1993).

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for bilateral hearing loss is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. at 394.  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for the right 
wrist and arm or left or right knee and thigh, pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the veteran 
has nonetheless been notified of the criteria.  The May 2006 
letter informed the veteran that in determining a disability 
rating the RO considers evidence of the nature and symptoms 
of the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on employment.  
Furthermore, a September 2006 SOC listed the specific 
criteria for a higher rating under 38 C.F.R. § 4.73 
Diagnostic Codes (DCs) 5305 and 5314.  The May 2006 letter 
and September 2006 SOC collectively have given the veteran 
notice pursuant to Vazquez-Flores v. Peake.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Furthermore, the 
veteran and his representative have demonstrated actual 
knowledge of the evidence necessary to substantiate an 
increased rating claim for the disability.  In the October 
2007 Form 646 statement to the Board the veteran's 
representative specifically requested that the veteran's 
disabilities be rated higher because the veteran has retained 
foreign bodies.  Furthermore, the veteran has submitted 
evidence of the severity and duration of his symptoms of his 
disability.   See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran audiological 
and medical examinations to assess the nature, etiology, and 
severity of his claimed bilateral hearing loss disability and 
service-connected right wrist and arm and left and right knee 
and thigh disabilities.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence Claim

The appellant filed to reopen his claim of entitlement to 
service connection for bilateral hearing loss in September 
2004.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In June 1969 the RO denied the appellant's claim for 
entitlement to service connection for defective hearing, 
finding that the evidence of record showed normal hearing.  
The appellant received timely notice of this determination, 
but did not appeal, and that denial is now final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2007).

Evidence submitted since the June 1969 rating decision 
pertaining to the veteran's claim includes a VA examination 
report dated in March 2005.  The report notes speech 
recognition scores, as reflected by the Maryland CNC hearing 
test, of 92 percent bilaterally.  The report also notes that 
the veteran was given a diagnosis of bilateral high frequency 
hearing loss, with normal audiometric thresholds present for 
rating purposes.  

The March 2005 VA examination report is new because it is not 
duplicative of evidence considered by the RO at the time of 
its June 1969 rating decision.

The VA examination report also addresses whether the veteran 
has a current hearing loss disability, which was the basis 
for the RO's June 1969 denial of the claim.  The examination 
report clearly relate to the unestablished fact; that is, 
whether the veteran currently has a hearing loss as required 
by 38 C.F.R. §§ 3.303 and 3.385. 

Likewise, the newly submitted VA examination report is not 
cumulative or redundant of existing evidence, and presents a 
reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim to entitlement to service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

III.  Service Connection for Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  He contends that during service a mortar round denoted 
within inches of his body, and that to this day he cannot 
hear sounds on his right side, especially in noisy 
environments.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Unfortunately, the preponderance of the medical evidence of 
record does not show that the veteran currently manifests 
hearing loss within the meaning of the criteria.  Simply put, 
the veteran does not have a hearing loss disability 
cognizable by VA.

A VA audiological examination was conducted in February 1969.  
The puretone thresholds, in decibels, were as follows at the 
given hertz:


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
0
0
0
0
Left Ear:
0
0
0
0

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.  The pertinent diagnosis was hearing 
acuity within normal limit in both ears.

A second VA audiological examination was conducted in March 
2005.  The puretone thresholds, in decibels, were as follows 
at the given hertz:


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
10
10
5
15
Left Ear:
15
5
15
20

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.  The pertinent diagnosis was hearing 
within normal limits 250 thru 4000 Hz.

A third VA audiological examination was conducted in January 
2007.  The puretone thresholds, in decibels, were as follows 
at the given hertz:


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
10
5
15
25
Left Ear:
10
5
20 
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
pertinent diagnosis was sensorineural hearing loss 
bilaterally; hearing thresholds do not meet the criteria for 
disability under VA regulations.

The service medical records (SMRs) do reveal that clinical 
evaluation upon separation in November 1968 found the veteran 
to have decreased hearing in his right ear.  Personnel 
records reflect that the veteran's military service 
occupation (MOS) was an infantryman and that he received the 
Vietnam Campaign Medal with device.  Therefore, his exposure 
to acoustic trauma in service is conceded.   

There are two VA audiological examinations of record which 
indicate that the veteran does not have hearing loss for 
purposes of 38 C.F.R. § 3.385.  Although the veteran has 
argued that he currently suffers from bilateral hearing loss, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Though the veteran's lay assertions and the speech 
recognition ability scores contained in the March 2005 VA 
examination report, which do meet the criteria for a hearing 
loss disability, have been considered, they do not outweigh 
the prior February 1969 and subsequent January 2007 VA 
audiological examination reports.  These latter two VA 
examination reports reflect that none of the auditory 
thresholds in any of the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hz are 40 decibels or greater; none of the 
thresholds for these frequencies are greater than 26 
decibels; and the veteran's speech recognition scores are not 
less than 94 percent.  See, 38 C.F.R. § 3.385.  Thus, the 
preponderance of the competent medical evidence of record 
shows that the veteran does not have a bilateral hearing loss 
disability as defined by VA regulation.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
bilateral hearing loss disability is not warranted.  Gilbert 
v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.303.



III.  Increased Rating Claims

The veteran seeks a rating in excess of 20 percent for his 
residuals of a shell fragment wound of the right wrist and 
arm with retained foreign body and fascial defect disability 
and separate ratings in excess of 10 percent for his 
bilateral knee and thigh with retained foreign body 
disabilities. 

The RO originally granted service connection for residuals of 
shell fragment wounds, right (minor) wrist and arm with 
retained foreign bodies and fascial defect, powder burns, in 
June 1969, assigning a 20 percent rating with an effective 
date of December 6, 1968.  The RO originally granted service 
connection for residuals of shell fragment wounds, right knee 
and thigh with retained foreign bodies, assigning a 10 
percent rating with an effective date of December 6, 1968.  
The RO originally granted service connection for residuals of 
shell fragment wounds, left knee and thigh with retained 
foreign bodies, assigning a 10 percent rating with an 
effective date of December 6, 1968.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

A.  Scar Criteria

The veteran seeks a rating in excess of 20 percent for his 
residuals of a shell fragment wound of the right wrist and 
arm with retained foreign body and fascial defect disability 
and a rating in excess of the separate 10 percent evaluations 
for his bilateral knee and thigh with retained foreign body 
disabilities.  These disabilities include scars, which are 
distinct from the service connected scars on his scalp and 
back.  

A veteran can receive compensation for both a scar and a 
muscle injury that are related to the same injury.  Esteban 
v. Brown, 6 Vet.App. 259 (1994).  Accordingly, the veteran's 
residuals of a shell fragment wounds disabilities will be 
evaluated under all pertinent diagnostic codes.

A scar not involving the head, face, or neck can be rated 
under DCs 7801, 7802, 7803, 7804, and/or 7805.  38 C.F.R. § 
4.118 (2007).  However, assigning multiple ratings for the 
veteran's scar disability would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14 (2007).  

The veteran submitted an increased rating claim for his 
disability in September 2004.  The criteria for rating skin 
disabilities were revised effective August 30, 2002.  See 67 
Fed. Reg. 49, 590-99 (July 31, 2002) (as amended by 67 Fed. 
Reg. 58,448-49 (Sept. 16, 2002)).

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.); while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under Diagnostic Codes 7802, scars, other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when they cover an 
area or areas of 144 square inches or more.  A 10 percent 
rating is warranted under DC 7803 when a scar is superficial 
and unstable, and under DC 7804 a scar warrants a 10 percent 
rating when they are superficial and painful on examination.  
38 C.F.R. § 4.118, DCs 7802-7804.

Diagnostic Code 7805 provides for rating scars on limitation 
of function of affected part.  38 C.F.R. § 4.118, DC 7805.

A VA examination was conducted in March 2005, and the 
examiner noted that he reviewed the veteran's claim file.  
The examiner found that the veteran has six different scars 
on his right forearm into the right wrist area of different 
sizes.  It was noted that it was very difficult to describe 
what the scars look like because they are so irregular.  Some 
were 2 and 3/4 inches, some were 3 and 1/4 inches, and the others 
were the size of a quarter.  Some powder burns were present 
with scarring and discoloration, and there were two irregular 
scars on the right anterior shoulder.  A hook-like scar was 
noted on the right wrist.  Two irregular scars just above the 
right knee and to the medial right thigh and two scars at the 
top of the left knee were noted.  All of the scars were well-
healed, had good adherence, had good texture, had no 
elevation or depression, and had no keloid formation.  No 
fascial defect or herniation was present.

A second VA examination was conducted in May 2007.  The 
examiner noted that he reviewed the veteran's claim file.  It 
was noted that the veteran has a total left knee scar with no 
adherence, no breakdown, and no limitation of function.  It 
was also noted that the scars have not changed in terms of 
width, length, or tenderness, and that they do not limit 
function.

Applying the above criteria to the facts of this case, the 
preponderance of the evidence is against assigning a separate 
compensable rating for the veteran's scars of right arm and 
bilateral knees and thighs.  

For a compensable rating under DC 7801 the veteran's scars 
must be shown to be deep or cause limited motion, and must 
cover an area or areas exceeding 6 square inches.  Though the 
medical evidence of record indicates that the veteran's scars 
exceed 6 square inches, the March 2005 and May 2007 VA 
examination reports do not note that the veteran's scars are 
deep or cause limited motion.  There is no evidence that the 
scars are deep or cause limited motion.  Thus, because the 
medical evidence of record does not indicate that the 
veteran's scar are deep or limit his motion, a compensable 
rating under 38 C.F.R. § 4.118, DC 7801 cannot be assigned.

Under DC 7802, a compensable rating is warranted if the 
veteran's scars are shown to be superficial, do not cause 
limited motion, and cover an area or areas of 144 square 
inches or more.  Though the March 2005 VA examination report 
lists numerous scars, the veteran's scars collectively do not 
cover an area of 144 square inches or more.  The veteran does 
not allege that his body has 144 square inches of scarring 
and there is no medical evidence of record suggesting this 
level of scarring.  Thus, a compensable rating under 38 
C.F.R. § 4.118, DC 7802 cannot be assigned.

Under DCs 7803 and 7804, a compensable rating is warranted if 
the veteran's scars are shown to be superficial and unstable 
or painful on examination, respectively.  The March 2005 VA 
examination notes that all of the veteran's scars were well-
healed, had good adherence and texture, had no elevation or 
depression, and had no keloid formation.  No fascial defect 
of herniation were present.  Likewise, the May 2007 
examination notes that the veteran's left knee scar has no 
adherence and no breakdown.  The veteran does not allege that 
his scars are painful or unstable and there is no medical 
evidence of record suggesting painful or unstable scars.  
Thus, a compensable rating under 38 C.F.R. § 4.118, DCs 7803 
and 7804 cannot be assigned.

There is no medical evidence of record that indicates, nor 
does the veteran allege, that the scars themselves cause a 
limitation of function of his right arm or left or right 
knees and thighs.  Thus, a compensable rating under 38 C.F.R. 
§ 4.118, DC 7805 cannot be assigned.

In numerous documents of record the veteran states the 
severity of his disability merits a higher rating.  The 
veteran is competent to report the symptoms that he has 
experienced, but he is not competent to offer an opinion as 
to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that the criteria for a compensable 
rating for the veteran's scars on his right wrist and arm and 
left and right knees and thighs have not been met.  Gilbert 
v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.118, DC 7801-7805. 

B.  Peripheral Nerve Criteria

The veteran claims an increased rating for residuals of a 
shell fragment wound of the right arm and left and right 
knees and thighs.  The veteran's disabilities can be rated 
for neurologic and muscle disabilities.

However, a muscle injury evaluation will not be combined with 
a peripheral nerve paralysis evaluation of the same body part 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2007). 

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with 
consideration to be afforded to factors such as complete or 
partial loss of use of one or more extremities.  Reference 
should be made to the appropriate schedule.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (2007).
With some exceptions, disability from neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, the rating should be 
accomplished by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  38 C.F.R. § 
4.124a (2007).

During the March 2005 VA examination the examiner noted that 
the veteran reported pain starting in the right wrist and 
traveling down to his right thumb and second finger and 
associated numbness in those digits.  The veteran reported 
that his symptoms last until its gets warm and that his right 
wrist only hurts in cold weather below 50 degrees.  The 
examiner noted that a physical examination revealed good 
sensation in his right wrist.

The May 2007 VA examination report notes that the veteran 
reported right wrist pain along the radial aspect with 
radiation into the thumb and index finger and decreased grip 
strength in his right wrist.  Examination of the right wrist 
revealed pain only with radial deviation, but not ulnar 
deviation, and that he is neurovascularly intact with good 
pulses.

An August 2006 VA treatment record notes that the veteran 
reported some numbness radiating into the third and fourth 
digits and radiating pain from the lateral forearm into the 
thumb and index finger.  Extensive neurologic studies were 
conducted, including a nerve conduction study, motor nerve 
conduction, and needle electromyogram.  The right median, 
ulnar, radial sensory and radial motor studies were normal, 
as was an EMG of select muscles in the right UE.  Impressions 
of normal study, no electro-diagnostic evidence of 
monoeuropathies in the right upper extremity, clinical and x-
ray findings suggestive of first carpometacarpal joint 
arthritis, and clinical findings suggestive of right 
superficial radial nerve irritation and possibly bilateral 
median nerve irritation that are possibly mild and unable to 
be detected by today's test were given.

The medical evidence of record does not show, nor has the 
veteran argue, that there is paralysis, whether it be 
complete or incomplete of the upper radicular group (DC 
8510), middle radicular group (DC 8511), lower radicular 
group (DC 8512), musculospiral nerve (DC 8514), median nerve 
(DC 8515), ulnar nerve (DC 8516), musculocutaneous nerve (DC 
8517), circumflex nerve (DC 8518), or long thoracic nerve (DC 
8519).  Nor is there any medical evidence suggesting neuritis 
or neuralgia of any of the above peripheral nerve groups.  38 
C.F.R. § 4.124a DCs 8510-8519.  At worse the medical evidence 
of record suggests radial and median nerve irritation and 
there is no medical evidence suggesting complete or 
incomplete paralysis.  Thus, the medical evidence of record, 
shows that the veteran cannot be assigned a rating under 
Diagnostic Codes 8510-8519.  

In numerous documents of record the veteran states the 
severity of his disabilities merits a higher rating.  The 
veteran is competent to report the symptoms that he has 
experienced, but he is not competent to offer an opinion as 
to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
compensable ratings for residuals of a shell fragment wound 
of the right wrist and arm and right and left knee and thigh, 
based on the peripheral nerve rating criteria, have not been 
met.  Gilbert v. Derwinski, 1 Vet. App. 49; 38 C.F.R. § 
4.124a DCs 8510-8519.

C.  Muscle Injury Criteria

The veteran claims an increased rating for residuals of a 
shell fragment wound of the right wrist and arm and left and 
right knees and thighs.  The veteran's disabilities are 
currently rated as muscle disabilities under DCs 5314 and 
5305.  He is assigned a 20 percent rating under DC 5305 for 
his right wrist and arm (non-dominant) and separate 10 
percent ratings under DC 5314 for his left knee and thigh and 
right knee and thigh.  The medical evidence of record shows 
that the veteran's left hand is dominant.  See 38 C.F.R. § 
4.69.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5314 pertains to 
Muscle Group XIV.  Group XIV involves the anterior thigh 
group (1) Sartorius; (2) rectus femoris; (3) vastus externus; 
(4) vastus intermedius; (5) vastus externus; (6) tensor 
vaginea femoris.  The function of this muscle group is 
extension of the knee and simultaneous flexion of the hip and 
flexion of the knee.  Under this code, a non-compensable 
rating is assigned for a slight muscle injury, a 10 percent 
rating is assigned when moderate, a 30 percent rating is 
assigned when moderately severe, and 40 percent when severe.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5305 pertains to 
Muscle Group V.  Group V involves the flexor muscles of the 
elbow (1) Biceps; (2) brachialis; (3) brachioradialis.  The 
function of this muscle group is elbow supination and 
flexion.  Under this code, a 30 percent rating is assigned to 
a non-dominant arm when there is a severe muscle injury.  

Muscle Groups XIV and V are not in the same anatomical region 
and do not act upon the same joint.  Thus, more than one 
evaluation has and can be assigned.  38 C.F.R. § 4.55 (2007). 

Regulations note that a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty. Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
include service department record or other evidence of in- 
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 paragraph 
(c), particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

Regulation notes that a "moderately severe" muscle disability 
results from a through and through or deep penetrating wound 
by small high-velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  History and complaints 
include prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d) (2007).

Regulation notes that a severe muscle disability results from 
a through and through or deep penetrating wound by a high-
velocity missile or large or multiple low-velocity missile, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints are similar to those required for a 
moderately severe disability, but in aggravated form.  
Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function; X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to a long 
bone; diminished muscle excitability to pulsed electrical 
current in electro-diagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing muscle group; 
atrophy of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle group.  38 C.F.R. § 
4.56(d).

A through-and-through injury, with muscle damage, shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2007).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2007).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

A VA examination was conducted in March 2005.  It was noted 
that the veteran had shrapnel injuries to his right wrist, 
right arm, right shoulder, both knees, right thigh, and scalp 
in Vietnam.  The veteran reported pain in right wrist, right 
shoulder, and both knees.  X-rays were conducted of the 
veteran's bilateral knees, and the right shoulder, forearm, 
and wrist.  X-rays of the bilateral knees and thighs revealed 
shrapnel from an old gunshot wound. 

The veteran's right wrist showed no deformities or swelling.  
The wrist had dorsiflexion of 0 to 65 degrees with pain, 
medially at 65 degrees, -5 degrees, secondary to pain.  Zero 
to 75 degrees wrist palmar flexion with pain, medially at the 
right wrist 75 degrees, -5 degrees, secondary to pain.  Zero 
to 40 degrees wrist ulnar deviation, pains in the same area, 
-5 degrees, secondary to pain.  Zero to 20 degrees wrist 
striated deviation with pain at 20 degrees, medially.  Active 
range of motion did not produce any weakness, fatigue, or 
incoordination.  Good strength and good sensation of the 
right wrist were noted. 

The veteran's bilateral knees showed flexion of 0 to 140 
degrees without pain, extension 0 to full extension without 
pain, stable medial and lateral collateral ligaments, stable 
anterior posterior cruciate, and stable medial lateral 
meniscus.  Active range of motion did not produce any 
weakness, fatigue, or incoordination.

The veteran's right shoulder had forward flexion 0 to 90 
degrees only, with pain in the right AC joint 90 degrees, -80 
degrees, secondary to pain, abduction 0 to 90 degrees with 
pain in the right AC joint 90 degrees, -90 degrees, secondary 
to pain, external rotation of 0 to 60 degrees with pain in 
the right AC joint 60 degrees, -30 degrees, secondary to 
pain, internal rotation 0 to 70 degrees with pain in the 
right AC joint 70 degrees, -20 degrees secondary to pain.  
Active range of motion did not produce any weakness, fatigue, 
or incoordination.  

The examiner noted that he saw no fascial defect and no 
herniation present.  No functional impairment was noted.  
Diagnoses of status post shrapnel injuries, right arm, right 
shoulder, both knees, and right thigh; multiple shrapnel from 
foreign bodies, right shoulder, right arm, and both knees, 
and; all muscle groups were within normal limits were given. 

A second VA examination was conducted in May 2007.  A 
physical examination of the left knee shows non-painful range 
of motion from 0 to 90 degrees, non-tender, and no effusion.  
There was no instability and negative Lachman's.  The right 
knee showed range of motion of 0 to 120 degrees with pain and 
positive medial joint line tenderness.  No effusion or 
instability to the varus or valgus were noted, and there was 
a negative Lachman's.  The right wrist had dorsiflexion of 0 
to 70 degrees and volar flexion of 0 to 80 degrees with pain.  
Radial deviation of 0 to 20 degrees and ulnar deviation of 0 
to 45 degrees, with pain was noted only with radial 
deviation.  The veteran was tender along the radial aspect of 
the wrist, he had no effusion, and no instability.  The right 
shoulder shows tenderness diffusely about the shoulder.  
Abduction of 0 to 80 degrees with pain, forward flexion of 0 
to 90 degrees with pain, and external and internal rotation 
of 0 to 90 degrees with pain on internal rotation were noted.  
The only additional limitation following repetitive use of 
his joints is increased pain with no further loss of motion, 
there are no flare-ups and no effect of incoordination, 
fatigue, weakness, or lack of endurance in the function of 
any joint.  It was also noted that as a result of the 
veteran's in-service injuries there was some tissue loss in 
the volar aspect of the right forearm.  The veteran has not 
lost any muscle function other than some decreased grip 
strength in his right hand.  A diagnosis of shrapnel wounds 
to the right forearm, both thighs, right shoulder was given.
To receive a rating in excess of 20 percent under DC 5305 for 
a non-dominant arm or a rating in excess of 10 percent under 
DC 5314, the medical evidence must respectively show that 
there are severe and moderately severe disabilities of the 
affected muscle groups.  38 C.F.R. § 4.56(d).  

Regarding the veteran's right wrist and arm, the 
preponderance of the medical evidence does not show that the 
veteran's Group V muscles are severely disabled.  These 
muscle group disabilities did not result from a through and 
through or deep penetrating wound due to a high-velocity 
missile, or multiple low velocity missiles.  SMRs do not note 
a shattering bone fracture or open commuted fracture with 
extensive debridement, prolonged infection or sloughing of 
soft parts, or intermuscular binding.  The VA examiner found 
that he had pain on motion of his right arm and that the 
veteran's arm did have a decreased range of motion.  See 38 
C.F.R. § 4.56(c).  However, there is no medical evidence to 
indicate any ragged, depressed, or adherent scars, loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Tests of strength, endurance, or coordinated 
movement do not indicate severe impairment of function.  
Furthermore, the March 2005 examiner specifically noted that 
the veteran had no functional impairment and that all of the 
veteran's muscle groups were within normal limits.  The May 
2007 examiner noted that the veteran has not lost any muscle 
function other than some decreased grip strength in his right 
hand.  The objective findings do include retained metallic 
fragments, however that finding alone does not dictate that 
the disability will be deemed severe.  Tropf v. Nicholson, 20 
Vet App 317 (2006).  Likewise, although the May 2007 examiner 
noted some tissue loss in the volar aspect of the right 
forearm, he did not indicate deep fascia or muscle substance.  
Thus, because the evidence of record does not indicate that 
the veteran's disability is severe, a rating in excess of 20 
percent cannot be assigned under 38 C.F.R. § 4.73 DC 5305.

Regarding the veteran's left knee and thigh and right knee 
and thigh, the preponderance of the medical evidence does not 
show that the veteran's Group XIV muscles are moderately 
severely disabled.  These muscle group disabilities did not 
result from a through and through or deep penetrating wound 
due to a high-velocity missile or large low velocity missile.  
SMRs do not note prolonged infection or sloughing of soft 
parts, or intermuscular scarring.  The VA examiners found, 
and the veteran credibly testified, that he had pain on 
motion of his knees and that the veteran's knees did have a 
decreased range of motion.  See 38 C.F.R. § 4.56(c).  
However, there is no medical evidence to indicate any loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles.  Furthermore, the March 2005 examiner specifically 
noted that the veteran had no functional impairment and that 
all of the veteran's muscle groups were within normal limits.  
The May 2007 examiner noted that the veteran has not lost any 
muscle function in regards to his knees and thighs.  The 
objective findings do include retained metallic fragments in 
the bilateral knees and thighs, however that finding alone 
does not dictate that the disability will be deemed 
moderately severe.  Tropf v. Nicholson, 20 Vet App 317.  
Thus, because the evidence of record does not indicate that 
the veteran's disability is moderately severe, a rating in 
excess of 10 percent cannot be assigned to either the 
veteran's left or right knee and thigh disabilities under 38 
C.F.R. § 4.73 DC 5314.

In numerous documents of record the veteran states the 
severity of his disability merits a higher rating.  The 
veteran is competent to report the symptoms that he has 
experienced, but he is not competent to offer an opinion as 
to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 .  Thus, while the veteran's lay 
assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a rating in excess of 20 percent for his right wrist and arm 
disability or 10 percent for his right or left knee and thigh 
disabilities based on the muscle rating criteria have not 
been met.  Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.56, 4.73 DCs 5305 and 5314.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected disabilities, as 
indicated in the above discussions.  See DeLuca, supra.  The 
veteran's complaints of pain, and the examiner's observations 
of pain and painful motion, were considered in the level of 
impairment and loss of function attributed to each of his 
disabilities.  

At no time since the effective date of service connection, 
December 6, 1968, have any of  the veteran's disabilities met 
or nearly approximated the criteria for a higher rating, and 
staged ratings are not for application.  See Hart v. 
Mansfield, No. 05-2424, slip op. at 4 and 5.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and a rating in excess of 
20 percent for residuals of a shell fragment wound of the 
right wrist and arm with retained foreign body and fascial 
defect, and ratings in excess of 10 percent for residuals of 
shell fragment wounds of the right and left knees and thighs 
with retained foreign bodies is not warranted under the scar, 
neurologic, or muscle injury criteria.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected disabilities.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, and to this extent only, the claim is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the right wrist and arm with 
retained foreign body and fascial defect is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right knee and thigh with 
retained foreign body is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left knee and thigh with 
retained foreign body is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


